Citation Nr: 0630104	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1979 to March 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2006, the veteran testified before the undersigned 
then Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

During the hearing in May 2006, the veteran testified that 
she has been receiving psychiatric treatment at the VAMC in 
Houston Texas.  

Under 38 C.F.R. § 3.159(c)(2), VA is obligated to obtain 
relevant VA records. Accordingly, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance to include 
notice of 38 C.F.R. 3.304(f)(3), 
pertaining to evidence from sources other 
than the service records or evidence of 
behavior changes that may constitute 
credible supporting evidence of an in-
service stressor.  

2. Obtain the records from the Houston, 
Texas VAMC, pertaining to psychiatric 
treatment. 

3. After the above development is 
completed, determine if the medical 
evidence of record is sufficient to decide 
claim.  If the medical evidence is 
insufficient obtain a VA medical 
examination.  In either event, adjudicate 
the claim.  If the decision remains 
adverse to the veteran, furnish her a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


